UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee eee wee eee ee ee ee eee ee ee ee eee ee

B. BRAXTON/OBED-EDOM,

 

 

Plaintiff, : MEMORANDUM DECISION
; AND ORDER
-against-

THE CITY OF NEW YORK; COUNTY OF NEW : 17 Civ. 199 (GBD) (SDA)
YORK; SUPT. RALEEM MOSES, MNHTN DET. CTR.; :

MARTHA KING, NYC Board of Corrections; COMM. |
PONTE, NYC Dept. of Corrections, : |

 

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff B. Braxton/Obed-Edom, pro se, brings this action pursuant to 42 U.S.C. § 1983
against the City of New York (the “City”), the County of New York, Superintendent Raleem
Moses, Board of Corrections employee Martha King, and Commissioner Ponte (collectively,
“Defendants”), claiming that Defendants violated his civil rights by failing to protect him as a
member of the Lesbian Gay Bisexual Transgender community from assault and harassment by
other inmates while he was detained at the Manhattan Detention Center. (See Compl., ECF No. 2;

Am. Compl., ECF No. 29.) Prior to filing this action on January 10, 2017 (the “Instant Action’),

 

Plaintiff had filed two distinct personal injury claims against the City. Plaintiff subsequently
signed two general releases, one in July 2018 (the “July General Release”) and one in August 2018
(the “August General Release’’), wherein Plaintiff released his right to bring certain claims against
the City or its agents. (See July General Release, ECF No. 123, at 12-13; August General Release,
ECF No. 123, at 14-15.) Upon learning about the August General Release, Defendants moved for

summary judgment, arguing that Plaintiffs claims in the Instant Action are barred by the terms of

 
that agreement. (See Notice of Mot. for Summ. J. Pursuant to Fed. R. Civ. P. 56, ECF No. 112;
Mem. of Law in Supp. of Defs.’ Mot. for Summ. J. “Mem. in Supp.”), ECF No. 113.)

Before this Court is Magistrate Judge Aaron’s September 17, 2019 Report and
Recommendation (the “Report,” ECF No. 132), recommending that Defendants’ motion be
granted and the case be dismissed. (See Report at 1,11.) In his Report, Magistrate Judge Aaron
advised the parties that failure to file timely objections would constitute waiver of those objections
on appeal. (Ud. at 11.) Plaintiff requested multiple extensions of the deadline to file objections,
(see Letter, ECF No. 135; Letter, ECF No. 136; Letter, ECF No. 142; Letter, ECF No. 143), and
ultimately filed timely objections on October 29, 2019 and untimely objections on November 4,
2019. (See Pl.’s Written Objs. to the R. & R. (“PIL.’s Objs.”), ECF No. 144; PI.’s Conclusion of
Written Objs. to the R. & R. (“Pl.’s Conclusion to Objs.”), ECF No. 145.)! Plaintiff’s objections
address solely his claim that the August General Release is void because he lacked the mental
capacity to enter into a valid contract, and Plaintiff attaches to his objections evidence not
previously submitted to support this assertion. Having reviewed Magistrate Judge Aaron’s Report,
as well as Plaintiffs objections, this Court ADOPTS the Report as to the findings that (1) the
August Genera! Release is the operative contract and (2) the August General Release is clear and
unambiguous. Additionally, this Court recommits the matter to Magistrate Judge Aaron as to the

question of whether the August General Release is void.

 

' Plaintiff's objections were due on October 30, 2019. (See Mem. Decision and Order, ECF No. 137.)
Notwithstanding the untimeliness of Petitioner’s second set of objections or the fact that Plaintiff filed
multiple sets of objections without court approval, this Court’s holdings remain the same because Plaintiff's
untimely objections largely reiterate the content included in his timely objections. (Compare PI.’s Objs.
and P}.’s Conclusion to Objs.)

 
I. FACTUAL AND PROCEDURAL BACKGROUND

In 2015, Plaintiff filed two personal injury claims (“Braxton I” and “Braxton II”) with the
New York City Comptroller’s Office, each of which led to a lawsuit in New York Supreme Court.
(See Defs.’ Statement of Undisputed Facts (“SOF”), ECF No. 114, at | 1-2; Decl. of Bridgette
Nunez-Figueroa, in Supp. of Defs.’ Mot. for Summ. J. (“Nunez-Figueroa Decl.”), Ex. A (Personal
Injury Claim Form Regarding the July 2015 Incident), ECF No. 115-1; Nunez-Figueroa Decl., Ex.
B (Personal Injury Claim Form Regarding the August 2015 Incident), ECF No, 115-2.) Plaintiff
filed the Instant Action on January 10, 2017. (See Compl.) On July 3, 2018, Plaintiff signed the
July General Release in which, in consideration of a payment of $5,000, he agreed to “release and
discharge the City of New York,” its employees and representatives, and others, from his claims,
excluding his claims in the Instant Action. (See July General Release.) The July General Release
was never received by Plaintiffs then-attorney, nor was it executed and sent back to the City.
(See Reply Decl. of Bridgette Nunez-Figueroa, in Supp. of Defs.’ Mot. for Summ. J., Ex. H (Aug.
20, 2019 Letter), ECF No. 131-1.) Approximately one month later, on August 8, 2018, Plaintiff
signed the August General Release, which was identical to the prior release, except that it excluded
his claims only in Braxton IJ and not in the Instant Action. (See August General Release.)

Upon learning of the August General Release, Defendants filed their motion for summary
judgment, claiming that because Plaintiff did not exclude the Instant Action in the release, he is
barred from pursuing his claims. (See Mem. in Supp.) Plaintiff opposed, arguing that (1) the
parties intended to limit the scope of the August General Release to cover only Braxton I, (see P1.’s
Opp’n Mot. Against Defs.” Mot. for Summ. J. (“Opp’n”), ECF No. 122, at 12); (2) Plaintiff
intended to exclude the Instant Action in the August General Release, as evidenced by the July
General Release, (see Opp’n at 20-21); (3) the August General Release is void due to mutual

mistake, (see Opp’n at 7-22); (4) the August General Release was acquired by fraud because
3

 

 

 
Plaintiff lacked the mental capacity to execute it at the time it was signed, (see Opp’n at 23-27;
July 1, 2019 Decl. of Braxton/Obed Edom in Supp. of Pl.’s Opp’n of Defs.’ Summ. J. Mot., ECF
No. 123, at 1-9); and (5) the general releases are ambiguous because Plaintiff signed two releases
and therefore, the intent of the parties is ambiguous, (see July 9, 2019 Decl. of Braxton/Obed Edom
in Supp. of Pl.’s Mot. in Opp’n of Defs.’ Summ. J. Mot., ECF No. 124, at 3-12).

On September 17, 2019, Magistrate Judge Aaron issued the Report, which addressed each
of Plaintiffs arguments. The Report found that: (1) the August General Release is the operative
contract; (2) the August General Release is clear and unambiguous; and (3) the August General
Release is not void. (Report at 7-11.)

Il. LEGAL STANDARDS
A. Reports and Recommendations.

‘Although a magistrate may hear dispositive pretrial motions, [s]he may only submit
proposed findings of fact and recommendations for disposition of the matter.” Thomas E. Hoar,
Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990). The district court must review de novo
the portions of a magistrate judge’s report and recommendation to which a party properly objects.
28 U.S.C. § 636(b)(1)(C). However, the district court need not conduct a de novo hearing on the
matter. See United States v. Raddatz, 447 U.S. 667, 675-76 (1980). Instead, it is sufficient that
the district court “arrive at its own, independent conclusion” regarding those portions of the report
to which objections are made. Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985)
(citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y.
2006) (citations omitted). The clear error standard also applies if a party’s “objections are

improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original

4

 
briefs to the magistrate judge.’” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL
1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when “upon
review of the entire record, [the court is] ‘left with the definite and firm conviction that a mistake
has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).
“A magistrate’s ruling is contrary to law if it ‘fail[s] to apply or misapplies relevant statutes, case
law, or rules of procedure[.]’” Thai Lao Lignite (Thai.) Co. v. Gov't of Lao People’s Democratic
Republic, 924 F. Supp. 2d 508, 512 (S.D.N.Y. 2013) (first alteration in original) (citation omitted).

Where there are objections, the court must make a de novo determination as to those
portions of the report to which objections are made. See 28 U.S.C. § 636(b)(1)(C); Rivera v.
Barnhart, 423 F. Supp. 2d 271, 273 (S.D.N.Y. 2006). The court may also receive further evidence
or recommit the matter to the magistrate judge with instructions. See 28 U.S.C, § 636(b)(1)(C);
Fed. R. Civ. P. 72(b). The court need not conduct a de novo hearing on the matter. See United
States v. Raddatz, 447 U.S. 667, 675-76 (1980). Rather, it is sufficient that the court “arrive at its
own, independent conclusion” regarding those portions of the report to which objections were
made. Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (quoting Hernandez v.
Estelle, 711 F.2d 619, 620 (Sth Cir. 1983)).

I. THE AUGUST GENERAL RELEASE, IF VALID, BARS PLAINTIFF’S
CLAIMS IN THE INSTANT ACTION

The Report correctly found that the August General Release is the operative contract.
(Report at 7.) As the Report describes, there is no evidence, and Plaintiff makes no allegations,
that Defendants ever received a copy of the July General Release. (/d.) In contrast, Plaintiff's
attorney submitted documents relating to the August General Release to Defendants and requested
the $5,000 payment due to Plaintiff pursuant to the August General Release. (See id; Nunez-

Figueroa Decl., Ex. D (Aug. 20, 2018 Letter), ECF No. 115-4.) Therefore, the Report properly

 
found that both parties agreed to the terms of the August General Release. The Report also
appropriately applied Second Circuit case law, which holds that where there are two contracts
concerning the same matter, the later contract will supersede the earlier. (Report at 7 (citing
Applied Energetics, Inc. vy. NewOak Capital Mkts., LLC, 645 F.3d 522, 526 (2d Cir. 2011)).)
Because Plaintiff does not object to this portion of the Report, this Court need review Magistrate
Judge Aaron’s analysis only for clear error. Based on relevant Second Circuit case law and the
circumstances surrounding the parties’ entering into each release, the Report appropriately found
that the later contract, i.e., the August General Release, is the operative contract.

Additionally, the Report correctly found that the August General Release is clear and
unambiguous. (/d. at 7-9.) The Report analyzed the language of the contract and found that it
clearly releases the City and its employees from Plaintiffs claims, also noting that Plaintiffs
claims in the Instant Action were pending at the time the parties agreed to the August General
Release. (/d. at 7-8.) Further, the Report correctly explains that despite Plaintiff's proffering
extrinsic evidence to demonstrate ambiguity in the language of the August General Release,
because the August General Release is unambiguous on its face, the Court must “enforce the
release according to its terms.” (Jd. at 8-9 (quoting Mateo v. Crinha, No. 14 Civ. 9020 (LTS),
2019 WL 1409727, at *3 (S.D.N.Y. Mar. 28, 2019)).) Plaintiff does not object to this portion of
the Report. Therefore, this Court need review Magistrate Judge Aaron’s analysis only for clear
error. The Report was correct in finding that the August General Release is unambiguous.
Additionally, because the Report found that the language of the August General Release is clear
on its face, it appropriately did not consider Plaintiff's proffered extrinsic evidence.

For the foregoing reasons, the August General Release, if not void, bars Plaintiff's claims.

 

 
IV. THE MATTER IS RECOMMITTED TO MAGISTRATE JUDGE AARON AS TO
THE VALIDITY OF THE AUGUST GENERAL RELEASE

After finding that the August General Release bars Plaintiffs claims in the Instant Action,
the Report considered whether Plaintiff demonstrated that the contract is void. (/d. at 9-10.) First,
the Report correctly found that there was no evidence of mutual mistake between the parties
entering the contract because the only mistake alleged by either party is Plaintiff's claim that he
intended to exclude the Instant Action in the August General Release. (/d.) Plaintiff, however,
does not allege that Defendants were also mistaken as to this issue. (/d.) Because Plaintiff does
not object to this portion of the Report, this Court need review Magistrate Judge Aaron’s analysis
only for clear error. After reviewing the record, it is clear there is no evidence in the record
indicating that both parties were mistaken at any point in time. Therefore, Plaintiff's argument
that the contract is void due to mutual mistake fails.

The Report also considered Plaintiff's claim that the August General Release is void
because he suffers from PTSD, and therefore lacked the mental capacity to enter into the contract.
(id. at 10.) The Report found that not only was Plaintiff represented by counsel at the time that he
entered into the contract, but that because the medical evidence Plaintiff provided to support his
claim of mental incapacity was from only the years 1994, 2010, and 2014, Plaintiff had not
provided objective evidence that he is still suffering from those conditions, or that those conditions
could have affected his mental capacity while signing the August General Release in 2018. (/d.)

In response, Plaintiff filed his objections, which attached a treatment plan dated January 10,
2019 from the Central New York Psychiatric Center (the “Treatment Plan”), outlining his
treatment and diagnosis information. (PI.’s Objs. at 12.) The Treatment Plan lists the date of first
review as July 9, 2019 and indicates that Plaintiff suffers from “Adjustment diso[rjder, with

anxiety; Antisocial personality disorder (PD); Alcohol use disorder, mild; [and] Cannabis use

 

 

 
disorder, mild.” (/d.) Additionally, the Treatment Plan states that “[t]here is an indication of
trauma-related issues in the patient’s history or self-report,’ and “Patient has found that the
symptoms — such as difficulty with anxiety — have interfered with daily functioning.” (/d.)

As the Report noted, Plaintiff did not initially provide objective evidence of his incapacity
to enter into the contract. Because Plaintiff is a pro se litigant, however, this Court is constrained
to consider his pleadings liberally, and will consider his evidence, even if filed for the first time in
his objections. See, e.g., Brodsky v. Carter, No. 15 Civ. 3469 (GBD) (DF), 2015 WL 13746671,
at *6 (S.D.N.Y. Dec. 15, 2015) (citations omitted) (holding that because a court is constrained to
review a pro se litigant’s complaint liberally, it is “appropriate for the court to consider the factual
allegations in the plaintiff's opposition materials to supplement the allegations in the complaint’).
Although Plaintiff has now provided objective evidence that was originally lacking, it is unclear
what affect, if any, Plaintiff's ailments had on his capacity to enter into the August General
Release. This issue is therefore recommitted to Magistrate Judge Aaron for further analysis as to
whether Plaintiff was mentally incapable of entering into the August General Release, and if
determined that he was mentally incapable, the circumstances of Plaintiff's counsel’s involvement

in Plaintiff's signing the August General Release, which may affect the validity of the contract.

 

 
Vv. CONCLUSION
Magistrate Judge Aaron’s Report, (ECF No. 132), is ADOPTED in part. This matter is
recommitted to Magistrate Judge Aaron for further proceedings consistent with this Memorandum

Decision and Order.

Dated: New York, New York
March 19, 2020
SO ORDERED.

Gey, 8. Dore
fo REE. DANIELS
ited States District Judge

 

 

 

 

 
